FILED
                            NOT FOR PUBLICATION                              SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS ACOSTA,                                     No. 13-16993

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00484-SRB

 v.
                                                 MEMORANDUM*
CITY OF PHOENIX; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Luis Acosta appeals from the district court’s judgment dismissing his action

brought under Title VII and 42 U.S.C. § 1983 alleging constructive discharge and

other claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal for failure to comply with a court order, Yourish v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cal. Amplifier, 191 F.3d 983, 989 (9th Cir. 1999), and we affirm.

      The district court did not abuse its discretion by dismissing Acosta’s action

because Acosta failed to comply with the district court’s order instructing him to

file an amended complaint. See id. at 990 (discussing the five factors for

determining whether to dismiss for failure to comply with a court order); see also

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004) (explaining that

a plaintiff’s failure to amend his complaint or notify the court of his intent to stand

on an unamended complaint justifies dismissal under Fed. R. Civ. P. 41(b)).

      The district court properly dismissed Acosta’s constructive discharge claim

because Acosta failed to allege facts sufficient to show that he complied with

mandatory state notice requirements. See Hebbe v. Pliler, 627 F.3d 338, 341-34

(setting forth standard of review and explaining that although pro se pleadings are

to be liberally construed, a plaintiff must still present factual allegations sufficient

to state a plausible claim for relief); see also Falcon ex rel. Sandoval v. Maricopa

County, 144 P.3d 1254, 1256 (Ariz. 2006) (en banc) (“Actual notice and

substantial compliance do not excuse failure to comply with the statutory

requirements of [Ariz. Rev. Stat.] § 12-821.01(A).”); Barth v. Cochise County,

Arizona, 138 P.3d 1186, 1190 (Ariz. Ct. App. 2006) (compliance with the terms of

both Ariz. Rev. Stat. §§ 23-1502 and 12-821.01 is required before filing a


                                            2                                      13-16993
constructive discharge action against a public entity). We reject Acosta’s

contentions that the district court’s order dismissing his constructive discharge

claim violated his due process rights. See Lacey v. Maricopa County, 693 F.3d

896, 928 (9th Cir. 2012) (en banc) (“For claims dismissed with prejudice and

without leave to amend, we will not require that they be repled in a subsequent

amended complaint to preserve them for appeal.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions and requests are denied.

      AFFIRMED.




                                           3                                      13-16993